NEBEKER, Chief Judge:
I concur in the holding and write separately to note that Bailey v. West, No. 98-7001 (Fed. Cir. filed Sept. 26, 1997), is pending before the United States Court of Appeals for the Federal Circuit. During oral argument in Bailey, the issue arose as to whether this Court is an entity within the Department of Veterans Affairs (VA) so that the delivery of a notice of appeal to somebody in VA could somehow satisfy the clear language of 38 U.S.C. § 7266(a): “In order to obtain review by the Court of Veterans Appeals of a final decision of the Board of Veterans’ Appeals, a person adversely affected by that action must file a notice of appeal with the Court.” (Emphasis added.) The answer is clear; it cannot because this Court is not an entity within theVA.
Like other courts created by acts of Congress (e.g., 28 U.S.C. § 43 (the thirteen federal judicial circuits) and § 171 (the United States Court of Federal Claims)), the Court of Veterans Appeals is a court of record. See 38 U.S.C. § 7251. The Court has contempt authority and assistance of the United States marshal “as is available to a court of the United States.” 38 U.S.C. § 7265. It has exclusive jurisdiction to review decisions of the Board of Veterans’ Appeals. See 38 U.S.C. § 7252. The law provides that the Secretary, always a party appellee in this Court, shall be represented by the General Counsel of the Department. 38 U.S.C. § 7263(a). The law provides that the budget of the Court, as submitted by the Court for inclusion in the budget of the President for any fiscal year, “shall be included in that budget without review within the executive branch.” 38 U.S.C. § 7282(a). Compare 28 U.S.C. § 605 (budget estimates of federal courts are submitted to Office of Management and Budget without express prohibition of review by executive branch). Employees of the Court are appointed without regard to title 5 of the U.S.Code, governing appointment in the competitive service, and the Court is not an agency within the meaning of 5 U.S.C. § 3132(a)(1) for purposes of employment authorities. See 38 U.S.C. § 7281(h). In addition, this Court is governed by 28 U.S.C. § 372(c) respecting complaints of misconduct against its judges, see 38 U.S.C. § 7253(g); and the judges and certain nonjudicial employees are required to file their financial disclosure statements with the Judicial Conference of the United States. See 5 U.S.C-App. §§ 101(d), 101(f)(11)-(12), 109(8)-(10). The recusal of the judges of this Court is governed by 28 U.S.C. § 455. See 38 U.S.C. § 7264(c). Moreover, uncontradicted legislative history in both Houses of Congress demonstrates clear legislative intent to establish the Court of Veterans Appeals as “a truly independent [AJrticle I, specialty court.” 134 Cong. Reo. 31,461 (1988) (floor statement of Sen. Cranston on compromise measure that became Veterans’ Judicial Review Act); see also 134 Cong. Reg. 31,465-66 (statement of Sen. Cranston containing further references to Court as “independent *219entity” and “independent tribunal”); 134 Cong. Reo. 31,770 (1988) (statement of Rep. Montgomery on compromise measure stating that bill, as crafted, “will allow an independent review by a court”); 134 Cong. Rec. 31,788 (1988) (statement of Rep. Edwards concerning nature and powers of Court of Veterans Appeals).
Therefore, Mr. Baisden may not avail himself of the argument that submission of his putative notice of appeal to VA’s General Counsel was efficacious any more than any litigant could so argue on the basis of simply sending a notice of appeal to opposing counsel and not the Court. Moreover, I see no reason to hold this decision in abeyance pending decision in Bailey. No argument as to equitable tolling, even if such a doctrine could be deemed to apply to 38 U.S.C. § 7266(a), can be made in this case. Accordingly, the mandatory “shall file” phrase of § 7266(a)(1) governs this case.